Title: James Madison to Richard D. Cutts, 4 January 1829
From: Madison, James
To: Cutts, Richard


                        
                            
                                
                            
                            
                                
                                    Montpellier.
                                
                                 Jany. 4. 1829
                            
                        
                        Your letter, my dear Richard, gave me much pleasure, as it shews that you love your studies,
                            which you would not do if you did not profit by them. Go on, my good boy, as you have begun; and you will find that you
                            have chosen the best road to a happy life, because a useful one; the more happy because it will add to the happiness of
                            your parents, and of all who love you and are anxious to see you deserving to be loved.
                        When I was at an age which will soon be yours, a book fell into my hands which I read, as I believe, with
                            particular advantage. I have always thought it the best that had been written, for cherishing in young minds a desire of
                            improvement, a taste for Learning, and a lively sense of the duties, the virtues, and the proprieties of life. The work I
                            speak of is the "Spectator", well known by that title. It had several Authors, at the head of them, Mr Addison, whose
                            papers are marked at the bottom of each, by one of the letters in the name of the Muse, C.L.I.O. They will reward you for
                            a second reading, after reading them along with the others.
                        Addison was of the first rank among the fine writers of the Age, and has given a definition of what he shewed
                            himself to be an example. "Fine writing" he says "consists of sentiments that are natural, without being obvious;" to
                            which adding the remark of Swift, another celebrated author of the same period, making a good style to "consist of proper
                            words in their proper places," a definition is formed, which will merit your recollection, when you become qualified, as I
                            hope you will one day be, to employ your pen for the benefit of others and for your own reputation.
                        I send you a copy of the "Spectator" that it may be at hand when the time arrives for making use of it; and
                            as a token, also, of all the good wishes of your affectionate Uncle
                        
                            
                                James
                            Madison
                            
                        
                    